DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure was previously objected to for minor informalities.  Applicant has provided the required corrections to the specification, thereby obviating the previous objections.

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant has amended the claims to remove the unshown features, thereby obviating the previous drawing objection.

Claim Objections
Claims 2-3 & 10 were previously objected to for minor informalities.  Applicant’s amendments have remedied the noted issues, thereby obviating these objections.

Claim Rejections - 35 USC § 112
Claims 3 & 6 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendments have remedied the noted issues, thereby obviating these 112(b) rejections.

Claim 12 was previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant’s amendments have remedied the noted issues, thereby obviating these 112(d) rejections.

Response to Arguments
Applicant's arguments filed June 13th, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “As amended, claim 1 requires, in part, the orifice is positioned between a control device and a tank. The prior art does not disclose this limitation. In contrast, Lemmen, as interpreted by the Office, discloses orifice 47 that is positioned between the control spool valve 19 and the pressure limiting valve 82. See Figure 3. Krebs also is deficient in this regard as the reference discloses only "a third connection" that is in direct connection to tank 7 from the control spool valve 16. See Figure 1.  Therefore, as the prior art does not disclose each and every element of claim 1 and its respective dependent claims, it cannot anticipate or render obvious these claims”, the Examiner must respectfully disagree.  The Examiner would respectfully direct Applicant to the updated rejections, which detail why Lemmen and Krebs continue to disclose Applicant’s recited Claim 1, as now amended.

In regards to Applicant’s argument that “As amended, claim 9 requires, in part, a control device having a housing with a control piston mounted within the housing and configured to move longitudinally, wherein a first end of the control piston has an actuator. The prior art does not disclose this limitation. In contrast, both Krebs and Lemmen are silent regarding this limitation. See Lemmen, Figure 3 and Krebs, Figure 1.  Therefore, as the prior art does not disclose each and every element of claim 9 and its respective dependent claims, it cannot anticipate or render obvious these claims”, the Examiner must respectfully disagree.  The Examiner would respectfully direct Applicant to the updated rejections, which detail why Lemmen continues to disclose Applicant’s recited Claim 9, as now amended.  Additionally, it is noted that Applicant’s amendments herein have forced the examiner to withdraw the rejection of Claim 9 under Krebs.

In regards to Applicant’s argument that “As amended, claim 15 requires, in part, wherein the control spool valve is selected from a group consisting of a two-way two-position spool type valve and a two-way three-position spool type valve. The prior art does not disclose this limitation. The Office has asserted, to Applicant's understanding, that control spool valve 19 is a two-way three-position spool, but a review of Figure 3 shows that the control spool valve 18 is a three-way two-position spool type valve. Similarly, the control spool valve 16 as seen in Figure 1 is not a two-way three-position spool type valve as interpreted by the Office.  Therefore, as the prior art does not disclose each and every element of claim 15, it cannot anticipate or render obvious this claim”, the Examiner must respectfully disagree.  Regarding Lemmen, control spool valve 19 appears to be a two-way, two-position spool type valve, as claimed in new Claim 15 (as shown in Figs. 2-3; see also col. 4, lines 11-55).  However, even if Applicant’s assertion is correction (which is not admitted by the Examiner) that Lemmen’s control spool valve 19 is a three-way two-position spool type valve, such a valve still meets the claimed limitation, as a three-way two-position position includes at least a two-way arrangement, as claimed.  Applicant goes on to allege that Krebs’ control spool valve 16 is not a two-way three-position valve.  However, as noted in the previous office action, Krebs’ control spool valve 16 is depicted and described as a two-way three-position spool type valve (Fig. 1; paras. 40-46).  Finally, the Examiner notes that Applicant does not appear to offer any explanation or specific line of reasoning as to why Lemmen and Krebs fail to disclose the recited valve structure in Claim 15.  Applicant simply states that the prior art fails to disclose the claim limitation.  Respectfully, Applicant’s vague assertion is not well taken, and the Examiner must respectfully maintain that both Lemmen and Krebs continue to disclose Applicant’s control spool valve structure and arrangement, as now recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,725,658 to Lemmen et al.

    PNG
    media_image1.png
    561
    703
    media_image1.png
    Greyscale

	In regards to independent Claims 1, 9, & 15, and with particular reference to Figures 1-3, Lemmen et al. (Lemmen) discloses:

(1)	An electric displacement control system (Figs. 1-3), comprising: a hydraulic variable displacement pump (1; Fig. 1) operated in an open hydraulic circuit (Fig. 3); a servo piston (18) disposed within a servo bore (16; Fig. 2) connected to the hydraulic variable displacement pump (Figs. 2-3); a control spool valve (19) located in the servo bore (Figs. 2-3) and having an orifice (either “Orifice” labeled by the Examiner in Fig. 1 above, for clarity) that vents fluid pressure from the servo bore to a pump case (formed by the internal space of tank 80) (col. 4, lines 21-28); wherein the orifice is positioned between a control device (82) and a tank (80) (Fig. 3 shows that both of the labeled orifices are positioned fluidly between device 82 and tank 80).

(9)	A method of controlling the displacement of a variable displacement pump (col. 3, line 33 – col. 5, line 61), comprising the steps of: providing a hydraulic control system (Fig. 3) that includes a spool type valve (19) having an axis aligned with an axis of a servo bore (16) (Fig. 2; col. 3, lines 50-53), wherein the spool type valve has a solenoid actuator (21) on one end and a feedback spring (35) on an opposite end (Figs. 2-3); providing a control device (82) having a housing (implicit) with a control piston (i.e. the valve spool therein; seen in Fig. 3) mounted within the housing and configured to move longitudinally (col. 5, lines 29-62), wherein a first end (i.e. left end in Fig. 3) of the control piston has an actuator (i.e. the hydraulic pressure connection 48 at the left in Fig. 3) and a second end (i.e. the right end) of the control piston has an adjustable spring (83); communicating system pressure through the spool type valve (19) with servo pressure when there is no solenoid force acting upon the spool type valve sending a variable displacement pump to minimum displacement (col. 4, lines 11-20)

(15)	An electric displacement control system (Figs. 1-3), comprising: a hydraulic variable displacement pump (12) operated in an open hydraulic circuit (Fig. 3); a servo piston (18) disposed within a servo bore (16; Fig. 2) connected to the hydraulic variable displacement pump (Figs. 2-3); a control spool valve (19) located in the servo bore (Figs. 2-3) and having an orifice (either “Orifice” labeled by the Examiner in Fig. 1 above, for clarity) that vents fluid pressure from the servo bore to a pump case (formed by the internal space of tank 80) (col. 4, lines 21-28); wherein the control spool valve (19) is selected from a group consisting of a two-way two-position spool type valve and a two-way three-position spool type valve (valve 19 is a two-way, two-position spool type valve; Figs. 2-3; col. 4, lines 11-55)

In regards to Claim 2, flow rate across the control spool valve depends upon a balanced force between a feedback spring (35) on a first side of the control spool valve and a solenoid actuator force (21) on a second side of the control spool valve (col. 4, lines 11-55).
In regards to Claim 3, the control spool valve is located in a housing (46) and has a plug with a system pressure access to a porting hole (spool valve 19 is depicted in Fig. 3 having two plugs with access to a porting hole of the valve), a moveable control spool (20), a feedback compression spring (35) at a first side and a solenoid actuator (21) at a second side (Figs. 2-3).
In regards to Claim 4, the control spool valve is a two-way two-position spool type valve (as shown in Figs. 2-3; see also col. 4, lines 11-55).
In regards to Claim 6, the control spool valve has a groove (55, 56a) where fluid in the groove is connected with fluid in the servo bore (Fig. 2; col. 4, lines 11-55) and fluid volume at a solenoid actuator (see the 112(b) rejection above).
In regards to Claim 7, an axis of the control spool valve is aligned with an axis of the servo bore (Figs. 2-3; col. 3, lines 50-53).
In regards to Claim 8, a feedback spring (35) is positioned between the servo piston and a first side of the control spool valve (Figs. 2-3).
In regards to Claim 10, Lemmen further discloses the step of increasing solenoid force to move the spool type valve against feedback spring force reducing flow to a servo control to send pump displacement to maximum until the feedback spring force and solenoid force are balanced (col. 4, lines 21-55).
In regards to Claim 11, Lemmen further discloses the step of decreasing solenoid force so that the spool type valve is pushed by the feedback spring force against the solenoid force (col. 4, lines 46-55).
In regards to Claim 13, see Claim 1 above.
In regards to Claim 14, see Claim 9 above.

Claim(s) 1-3, 5, 7-8, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0199838 to Krebs et al.
	In regards to independent Claims 1 & 15, and with particular reference to Figures 1-3, Krebs et al. (Krebs) discloses:

(1)	An electric displacement control system (Fig. 1), comprising: a hydraulic variable displacement pump (2) operated in an open hydraulic circuit (Fig. 1); a servo piston (8) disposed within a servo bore (10) connected to the hydraulic variable displacement pump (Fig. 1); a control spool valve (16) located in the servo bore (Fig. 1) and having an orifice (“a third connection”; seen also in Fig. 1 at the valve port/orifice leading to tank 7) that vents fluid pressure from the servo bore to a pump case (formed by the internal space of tank 7; see also para. 40); wherein the orifice is positioned between a control device (21) and a tank (7) (apparent in Fig. 1).

(15)	An electric displacement control system (Fig. 1), comprising: a hydraulic variable displacement pump (2) operated in an open hydraulic circuit (Fig. 1); a servo piston (8) disposed within a servo bore (10) connected to the hydraulic variable displacement pump (Fig. 1); a control spool valve (16) located in the servo bore (Fig. 1) and having an orifice (“a third connection”) that vents fluid pressure from the servo bore to a pump case (formed by the internal space of tank 7; para. 40); wherein the control spool valve (16) is selected from a group consisting of a two-way two-position spool type valve and a two-way three-position spool type valve (valve 16 is a two-way three-position spool type valve; Fig. 1; paras. 40-46)
In regards to Claim 2, flow rate across the control spool valve depends upon a balanced force between a feedback spring (22) on a first side of the control spool valve and a solenoid actuator force (24) on a second side of the control spool valve (paras. 40-46).
In regards to Claim 3, the control spool valve is located in a housing (Fig. 5) and has a plug with a system pressure access to a porting hole (control spool valve 16 has two plugs/positions (seen in Fig. 1) with access to porting hole 18), a moveable control spool (“a valve piston”; para. 37), a feedback compression spring (22) at a first side and a solenoid actuator (24) at a second side (Fig. 1).
In regards to Claim 5, the control spool valve is a two-way three-position spool type valve (as shown in Fig. 1; see also paras. 40-46)
In regards to Claim 7, an axis of the control spool valve is aligned with an axis of the servo bore (Fig. 1).
In regards to Claim 8, a feedback spring (22) is positioned between the servo piston and a first side of the control spool valve (Fig. 1).

Conclusion
Applicant's amendments filed on June 13th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC